            Case 4:21-cv-00234-BRW Document 3 Filed 04/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JERMIL WHITE                                                                    PETITIONER

v.                                 4:21-cv-00234-BRW-JJV

DOE                                                                            RESPONDENT

                                             ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed.   After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       Accordingly, Mr. White’s § 2241 Petition for Writ of Habeas Corpus (Doc. No. 1) is

DISMISSED with prejudice.

       A certificate of appealability will not be issued.

       IT IS SO ORDERED this 28th day of April, 2021.



                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE




                                                 1
